Title: To George Washington from Major General Nathanael Greene, 25 May 1779
From: Greene, Nathanael
To: Washington, George



Sir
Camp [Middlebrook] May 25th 1779

In consequence of what your Excellency said to me yesterday morning I had given orders for distributeing the Camp Equipage before the receipt of yours to day. The business is now executing as fast as possible.
I dispached the orders to Col. Cox for ordering in the Teams Saturday Evening past. I have now repeated the orders, to hasten them in as soon as possible: with such additional Stores as may be necessary to equip both Officers and Soldiers for opening the Campaign. I have not been very urgent to bring forward the Stores as we have not been in a condition to move.
I have also sent copies of your Excellency’s orders respecting the preservation of public Stores to Fenny, Hollingsworth & Wade who seem to be exposd to Naval invations. I wrote to General McDougal yesterday respecting my apprehensions of a predetory war; and of the necessity of haveing the public Stores seasonably removd from places exposd; as it was imposible to replace them should they be lost. I shall write to Col. Hay upon the same subject this afternoon.
The following is a paragraph extracted for Mr Mitchels letter of the 23d which induces me to believe the Military Stores are gone forward.
“I find great difficulty in geting Carters tho I keep men constantly out to enlist all they can. Am obligd to make use of some brigades of Continental Teams to convey stores from the Commisary of military Stores & to Estherton & Easton, but hope it will not be above one trip I do not wish to impress Waggons if possible to avoid it.”
I have wrote Mr Mitchel—advertizeing him of the complaint from the Board of War & others; and directed him to call out as many Waggons at once as may be necessary to forward all the Stores designd for the Western expedition. But I am in great hopes from the pressing Letters I have wrote him on this subject four or five days past, that the whole are gone forward. For fear there should not be due attention paid to the business I have also wrote to Mr Pettit to give Mr Mitchel such aid and advice as might be found necessary to facilitate the removal of the Stores.
I shall wait upon your Excellency either this Evening or tomorrow Morning with a plan for propotioning the Stores. Particularly with respect to Markees & Horsemans tents. A General Order will be found necessary to prohibit the Officers from having a greater propotion even if they find them themselves as it will swell our baggage too much.

I have wrote to Mr Pettit to make the necessary enquiry respecting the number and condition of the flatbottom’d Boats upon the Delaware and Schuylkill. In my letter I wrote to him to make the enquiry in such away as not to set the spirit of curiosity in motion. I expect his answer hourly. I am with great respect Your Excellencys most Obedient humble Sert
N. Greene Q.M.G.
